DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prelim. Amdt./Amendment
Receipt is acknowledged of the Preliminary Amendment filed on December 13, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2013/0035655).
Re claim 1:	Nakamura teaches a surgical pad comprising a head part (1) including an intermediate layer (3), an X-ray detectable material for use in surgical operations including  brain and spinal cord operations (paragraphs 0031, 0038), the intermediate layer (3) is provided between side layers (2), wherein the side layers are produced from 100% cotton  (paragraph 0002) and have a geometric shape, wherein the geometric shape is manually formed at desired sizes (paragraph 0037); a tail part (6) is connected to the head part (see figs. 1-7; paragraphs 0027-0041).  
Re claim 2:	Wherein the head part is produced from a hydrophilic cotton material (paragraph 0002).  
Re claim 3:	Wherein the head part has a square geometric shape (fig. 4).
Re claim 6:	Wherein the tail part is a thread produced from the hydrophilic cotton material (paragraph 0001, 0002)     
Re claim 8:	Wherein the X-ray detectable material is an indicator comprising barium oxide or barium oxide ion (paragraph 0031).  
Re claim 12:	Wherein the head part is produced from the hydrophilic cotton material (paragraph 0002).
Re claim 13:	Wherein the head part has the square geometric shape (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Shao (US 2011/0066124).
Re claim 9:	Nakamura teaches a method of obtaining surgical pad having an angular geometry (fig. 4) for use in surgical operations including brain and spinal cord operations (paragraphs 0031, 0038), wherein the method of obtaining surgical pad comprises the steps of manually folding a pressed cotton along a length thereof to form an upper layer (2) and a lower layer (2) (fig. 4), placing an X-ray detectable material (3)between the upper layer and the lower layer to form a radiopaque intermediate layer, stitching a cotton thread (6) to the head part, wherein the head part is marked with the X-ray detectable material forming a tail part (6) (see figs. 1-7; paragraphs 0027-0041).  
However, Nakamura fairly suggest the cutting of the pads.
Shao teaches a method of making medical sponges comprising cutting of the sheets into the individual sponges (see figs. 1-7; paragraphs 0028-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shao to the teachings of Nakamura in order to manufacture the individual pad. In fact, such modification (i.e., cutting the pad) is well known in the art at the time the invention was made, and therefore, obvious expedient.
Re claim 10:	Nakamura teaches a method of obtaining surgical pad having a non-angular geometry (figs. 5(c), 5(d)) for use in surgical operations including brain and spinal cord operations (paragraphs 0031, 0038), wherein the method of obtaining surgical pad comprises the steps of manually forming a hydrophilic cotton into a geometric shape at desired pad sizes, placing an X-ray detectable material (3) into the hydrophilic cotton to form a radiopaque intermediate layer (3), wrapping the hydrophilic cotton around the X-ray detectable material, stitching an end part (6), and forming into a disc having an upper layer (2) and a lower layer (2), obtaining the head part having the non-angular geometry, wherein the hydrophilic cotton acquires a final form, stitching a cotton thread to the head part, wherein the head part is marked with the X-ray detectable material forming a tail part (6) (see figs. 1-7; paragraphs 0027-0041).  
However, Nakamura fairly suggest the cutting of the pads.
Shao teaches a method of making medical sponges comprising cutting of the sheets into the individual sponges (see figs. 1-7; paragraphs 0028-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shao to the teachings of Nakamura in order to manufacture the individual pad. In fact, such modification (i.e., cutting the pad) is well known in the art at the time the invention was made, and therefore, obvious expedient.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Marshall (US 4205680).
The teachings of Nakamura have been discussed above.
Although, Nakamura teaches the surgical pad comprising the thread tail part, he fairly suggests that the tail part is a hydrophilic cotton material.
 	However, Marshall teaches a medical sponge (10) comprising a handle (14) braided by a plurality of cotton threads (see figs. 1-4; col. 2, line 44-col. 4, line 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Marshall to the teachings of Nakamura in order to improve absorbance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byrne (US 9782233) and Zachry (US 5112325) teach medical sponges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887